DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: an RCE filed on 07/29/2021.
Claims 1-23, and 25-35 are currently pending. 
Claim 24 is cancelled.
Claims 23, 32 and 33 are currently amended.
Claims 1-22 are withdrawn.
Claims 34 and 35 are newly added. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/29/2021 has been entered. 


Response to Arguments



Allowable Subject Matter

Claims 23 and 25-33 allowed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Keithley (US 8760725) in view of Nishizaki (US 2014/0092441). 

Regarding claim 34, Keithley teaches: An image processing apparatus (fig. 3, printer 101) that determines dot arrangement for each of a plurality of kinds of colorants (col. 1, lines 33-35, black and white or another color) by using a threshold matrix based on an image for the colorant (see fig. 1, and 
an acquisition unit (fig. 4, halftone module 203, and fig. 27, item 272) configured to acquire an output value at an interest pixel included in a predetermined region for a first color for which dot arrangement is determined among the plurality of kinds of colorants (col. 14, lines 34-43, Controller 103 may access the PSA function from the memory 105 and perform calculations using a halftone module 203 or processor 201. Although, the PSA function is discussed in terms of halftone module 203, processor 201 may perform the PSA function. The PSA function considers whether any color has been or will be generated (the combination of all color planes), unlike conventional systems which consider only the color in a single plane.)  and; 
a target value derivation unit (fig. 4, halftone module 203, and fig. 27, item 275) configured to derive, based on a pixel value in the predetermined region of the image for a second color for which dot arrangement is yet to be determined among the plurality of kinds of colorants, a target value for a colorant of the second color in the predetermined region (col. 16, lines 28-52, In other words, regardless of the error diffusion terms, threshold perturbation, or PSA terms, only the two more likely outputs are possible for any given input tone. The halftone module 203 selects the appropriate one of the alternate field and preferred field at 275); 
a calculation unit configured to calculate an exclusion control value for controlling a degree of dot exclusion at the interest pixel for the second color based on the output value at the interest pixel for the first color, a pixel value of the first color at the interest pixel (col. 15, lines 20-25, For each pixel location, the halftone module 203 determines the likelihood that each of the colors will be used in the 
a determination unit (fig. 4, halftone module 203 and fig. 27, item 279) configured to determine an output value for the second color at the interest pixel based on the target value, a pixel value of the second color at the interest pixel, the exclusion control value, and the threshold matrix (col. 17, lines 31-52, At 274, the halftone decision is recalculated using PSA terms for the first color. The PSA terms include "short_psa" and "run_psa." The term run_psa feeds from pixel to pixel, which is similar to the error term in error diffusion that is from the previous pixel. For the first pixel of the input image, run_psa does not influence the halftone decision. If applicable, at 277, the run_psa impacts the halftone recalculation at 274. Block 278 represents the smear down portion of the PSA function. Values that are spread from the current pixel to subsequent or adjacent pixels are based on weights w0, w1, and w2. Any allocation scheme, such as those discussed above with respect to error diffusion, may be implemented by the halftone module 203).   

Keithley does not explicitly teach: acquire an information of object type of the interest pixel. 

However, Nishizaki teaches: acquire an information of object type of the interest pixel ([0034], For the detection of object regions, not only can variance be used, but other various kinds of information (e.g., color numbers of pixels making up each processing region) can also be used. Moreover, a plurality of kinds of information may be used in combination to detect each of a plurality of types of object regions.). 



 The motivation for the combination is that Keithley and Nishizaki are in the same field of endeavor, namely an image processing apparatus for color conversion.   

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keithley to include acquire an information of object type of the interest pixel as taught by Nishizaki. The motivation/suggestion would have been to further enhance/improve the image processing apparatus by obtaining/acquiring the information of the object type would allow for reduce effects of trouble associated with the amount of the color material used. 


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Keithley (US 8760725) in view of Yoshida (US 2016/0037018). 

Regarding claim 35, Keithley teaches: An image processing apparatus (fig. 3, printer 101) that determines dot arrangement for each of a plurality of kinds of colorants (col. 1, lines 33-35, black and white or another color) by using a threshold matrix based on an image for the colorant (see fig. 1, and col. 1, lines 33-45, A conventional digital halftoning technique may use a threshold table, such as threshold table 10 as illustrated in FIG. 1. The threshold table 10 contains values that is compared to the tone values across the entire image 11. In particular, each location in the image 11 includes an incoming tone value that is compared to the value in the threshold table for each location and col. 14, lines 34-43), the image processing apparatus comprising: 

a target value derivation unit (fig. 4, halftone module 203, and fig. 27, item 275) configured to derive, based on a pixel value in the predetermined region of the image for a second color for which dot arrangement is yet to be determined among the plurality of kinds of colorants, a target value for a colorant of the second color in the predetermined region (col. 16, lines 28-52, In other words, regardless of the error diffusion terms, threshold perturbation, or PSA terms, only the two more likely outputs are possible for any given input tone. The halftone module 203 selects the appropriate one of the alternate field and preferred field at 275); 
a calculation unit configured to calculate an exclusion control value for controlling a degree of dot exclusion at the interest pixel for the second color based on the output value at the interest pixel for the first color, a pixel value of the first color at the interest pixel (col. 15, lines 20-25, For each pixel location, the halftone module 203 determines the likelihood that each of the colors will be used in the pixel location. The likelihood correlates to a value for each color at the given pixel. The order that halftoning is performed on the colors is determined by this likelihood. Halftoning is performed first on the color plane with the highest likelihood, then on the color plane with the next highest likelihood, and so on); and  


Keithley does not explicitly teach: acquire an information of printing positional shift. 

However, Yosida teaches: acquire an information of printing positional shift ([0068], The plurality of correspondence pixels corresponding to a target pixel can be defined as follows. Under the assumed conditions (1)-(3) described above, the pre-adjusted C-component image CI1 is shifted a prescribed amount in the first direction D1 relative to the adjusted C-component image CI2 and superimposed on the adjusted C-component image CI2. In this state, the pixels in the pre-adjusted C-component image CI1 that overlap a target pixel in the adjusted C-component image CI2 are correspondence pixels). 

The motivation for the combination is that Keithley and Yosida are in the same field of endeavor, namely an image processing apparatus for color conversion.   

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keithley to include acquire an information of printing positional shift as taught by Yosida. The motivation/suggestion would have been to further enhance/improve the image processing apparatus by obtaining/acquiring an information of printing positional shift would allow for adjustment in the shift of image data during printing therefore making the needed adjustment in order to reduce unnatural appearance in the edge parts of the image. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/ANDREW H LAM/Primary Examiner, Art Unit 2675